NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Alt hough it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1353-17T1


MAGALYS GARRIGA, administratrix
ad prosequendum of the estate
of JANNETTE GARRIGA,

          Plaintiff-Respondent,

v.

ROWAN UNIVERSITY,

     Defendant-Appellant.
________________________________________

                    Submitted September 27, 2018 – Decided October 30, 2018

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-3535-17.

                    Gurbir S. Grewal, Attorney General, attorney for
                    appellant (Melissa Dutton Schaffer, Assistant Attorney
                    General, of counsel; Marti B. Morris and Daniel M.
                    Vannella, Deputy Attorneys General, on the briefs).

                    Chasan Lamparello Mallon & Cappuzzo, PC, attorneys
                    for respondent (Steven L. Menaker, of counsel and on
                    the brief).
PER CURIAM

        Defendant, Rowan University, appeals a September 15, 2017 order

granting plaintiff's motion for leave to file a late notice of claim under the New

Jersey Tort Claims Act, N.J.S.A. 59:8-1 to -11 (TCA). We reverse.

        Plaintiff, Magalys Garriga, is administratrix of her daughter Jannette

Garriga's estate. On April 26, 2017, Jannette, a Rowan doctoral student, took

her own life a few weeks after learning her status in her graduate program was

in jeopardy and certain Rowan professors allegedly pressured her to withdraw.

On April 27, 2017, Jannette's brother met with an attorney and explained his

parents were too grief stricken to attend the meeting. On August 11, 2017, 109

days after Jannette's death, plaintiff met with the attorney to pursue a claim

against Rowan. On August 12, 2017, plaintiff served Rowan with a Notice of

Tort Claim.1 On August 18, 2017, plaintiff moved for leave to file a late notice

of claim. The trial court granted the motion finding that the "minimal delay is

excusable given the absence of substantial prejudice."        Rowan moved for

reconsideration, which was denied. This appeal followed.




1
    The notice was not included as part of the record.
                                                                          A-1353-17T1
                                         2
      We review a trial court's decision to grant or deny permission to file a late

notice of claim under an abuse of discretion standard. O'Neill v. City of Newark,

304 N.J. Super. 543, 550 (App. Div. 1997). We defer to the trial court's factual

findings unless the conclusions "were reached under a misconception of the

law." D.D. v. Univ. of Medicine & Dentistry of N.J., 213 N.J. 130, 147 (2013).

      The TCA requires claimants to give advance notice to public entities of

an impending claim at least ninety days after accrual of the cause o f action.

N.J.S.A. 59:8-8. If past the deadline, a claimant may file a late notice of claim,

and a trial judge may permit a late filing if: (1) the claimant provides

"extraordinary circumstances" for the delay and (2) the public entity is not

substantially prejudiced.    N.J.S.A. 59:8-9.     A claimant can demonstrate

extraordinary circumstances through affidavits based on personal knowledge or

by documentary evidence of a medical condition or other inhibition. Id.; see,

e.g., D.D., 213 N.J. at 138–39 (basing analysis of extraordinary circumstances

on a doctor's note describing the plaintiff's symptoms).

      In 1994, the legislature heightened the standard claimants must show

before leave is granted to file a late notice of claim. See, e.g., Rogers v. Cape

May Cty. Office of Pub. Def., 208 N.J. 414, 428 (2011). The purpose of the

amendment to the TCA "was to raise the bar for the filing of a late notice from


                                                                           A-1353-17T1
                                        3
a permissive standard, which required the movant to demonstrate only sufficient

reasons for delay, to a more demanding standard, now requiring that the

sufficient reasons for late filing must constitute extraordinary circumstances. "

Ibid. (internal quotations and citation omitted). Trial courts must assess claims

of extraordinary circumstances consistent with this legislative framework to

avoid "excessive or inappropriate exceptions." See D.D., 213 N.J. at 149.

      Plaintiff asserts her state of grief over the loss of a child was an

extraordinary circumstance. Rowan argues plaintiff's certification did not meet

the heightened standard of proof and plaintiff needed to substantiate her claim

through documentary evidence. Rowan argues, even if plaintiff's grief was an

extraordinary circumstance, she presented no explanation as to why a

representative of the family could not file a timely notice of claim. Plaintiff

asserts it is self-evident the grief she experienced was paralyzing and no

additional proof is necessary to demonstrate why she did not file a timely notice

of claim. Her certification makes no mention of her incapacity due to grief, but

her attorney certified the son told him his parents were too grief stricken to

attend.   Nevertheless, the son explored legal recourse against Rowan

immediately following his sister's death and plaintiff certified that following




                                                                         A-1353-17T1
                                       4
Jannette's death, she obtained text messages and documentation from Rowan to

her daughter to support the wrongful death claim.

      The TCA does not define extraordinary circumstances, and our Supreme

Court stated it should be determined on a case-by-case basis. See D.D., 213 N.J.

at 148. Generally, severe, debilitating, or uncommon medical conditions may

exceed the extraordinary circumstances hurdle. Compare Maher v. Cty. of

Mercer, 384 N.J. Super. 182, 189–90 (App. Div. 2006) (extraordinary

circumstances shown by a plaintiff who developed a staph infection and was

placed in a medically induced coma), with D.D., 213 N.J. at 150 (a plaintiff's

diagnosis of stress, anxiety, and hypertension was considered insufficient to

excuse an untimely filing). A plaintiff must put forth documentary or other

evidence explaining why their circumstances were extraordinary. See, e.g., R.L.

v. State-Operated Sch. Dist., 387 N.J. Super. 331, 340–41 (App. Div. 2006)

(concluding extraordinary circumstances existed after plaintiff explained the

trauma his HIV diagnosis caused); Maher, 384 N.J. Super. at 188 (noting the

plaintiff presented a physician opinion letter and physician's oral statement).

      In D.D., the plaintiff was "in absolute shock" after a university publicly

disclosed her private medical information.        D.D. 213 N.J. at 137.       She

experienced stress and anxiety, which required medical attention. Id. at 138–


                                                                          A-1353-17T1
                                        5
39. The trial judge permitted her to file a late notice of claim based on two

certifications attesting to the emotional and psychological difficulties she was

experiencing, the effect on her personal and professional life, as well as a

doctor's note attesting to the symptoms. Id. at 139. The Supreme Court reversed

explaining the plaintiff's offer of proof amounted to "vaguely described

complaints of stress and emotional strain" and the doctor's note did not explain

how severe the symptoms were. Id. at 150–51. Allowing an exception based

on limited proof, the Court explained, would contravene the legislature 's intent

to heighten the level of proof needed to justify excusing a late filing. Id. at 148,

151.

       Here, plaintiff's son told an attorney his parents were too grief stricken to

meet the day after their daughter's death.       However, because that hearsay

statement is the only evidence submitted to support plaintiff's claim, the court

erred concluding sufficient extraordinary circumstances were established.

Based upon the record provided, we cannot conclude plaintiff's grief was

sufficient to meet the standard. Plaintiff offered no explanation regarding her

circumstances or why another family member could not have asked the lawyer

to file a timely notice of claim. We reverse the order permitting the late filing.

Moreover, because we are not satisfied the record established extraordinary


                                                                            A-1353-17T1
                                         6
circumstance sufficient to meet the elevated standard, we need not reach the

argument of whether Rowan was substantially prejudiced by the late filing.

      Reversed.




                                                                       A-1353-17T1
                                      7